Citation Nr: 0416429	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-24 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether a February 26, 1970 rating decision, in which the RO 
decreased the evaluation assigned schizophrenic reaction, 
paranoid type, from 100 percent to 70 percent, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE). 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran party had active service from April 1966 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the VA RO in Detroit, Michigan.

The Board REMANDS this case to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his attorney if they are required to take further 
action with regard to the appeal.  


REMAND

The veteran asserts that a February 26, 1970 rating decision, 
in which the RO decreased the evaluation assigned 
schizophrenic reaction, paranoid type, from 100 percent to 70 
percent, should be revised or reversed on the grounds of CUE.  

In its June 2000 rating decision and July 2003 statement of 
the case pertinent to the CUE matter, the RO referred to its 
February 26, 1970, rating decision and indicated that, in 
that decision, it applied 38 C.F.R. § 3.105(e), a pertinent 
regulatory provision then in effect, proposed to reduce the 
evaluation assigned the veteran's service-connected 
psychiatric disability, and indicated that the reduction 
would become effective two months in the future.  The 
February 26, 1970,  rating decision of record does not, 
however, refer to the aforementioned regulation or to any 
statutes or regulations or procedures related to proposed 
reductions.  There is only a VA Form 20-822 (Control Document 
and Award Letter) reflecting that the veteran was sent a 
letter notifying him of the February 26, 1970, rating 
decision.  Given the fact that the contents of the 
notification letter are pertinent to the issue of whether the 
RO correctly applied the statutory and regulatory provisions 
in effect in February 1970, the RO should associate with the 
claims file a copy of such letter.  If such document is 
unavailable, the RO should associate with the claims file a 
copy of any document(s) supporting the RO's findings that 
proper procedures for reduction were followed in 1970.

Additionally, as noted by the veteran's attorney, the rating 
decision from which this appeal arose, and the subsequent 
statement of the case, failed to address all of the bases for 
the error claimed by the veteran and did not include a 
recitation of the regulatory provisions extant in 1970 that 
are potentially applicable thereto.  As such, the RO has not 
provided the veteran with adequate notice as to what is 
needed to substantiate his CUE claim or as to the bases for 
the determination made in his appeal.

Accordingly, this case is REMANDED for the following:  

1.  The RO should associate with the 
claims file a copy of the letter sent to 
the veteran notifying him of the February 
26, 1970, rating decision, or a copy of 
any other document(s) showing that, in 
its February 26, 1970 rating decision, 
the RO applied 38 C.F.R. § 3.105(e) 
(1970), proposed to reduce the evaluation 
assigned the veteran's service-connected 
psychiatric disability, and indicated 
that the reduction would become effective 
two months in the future.  

2.  The RO should then review the claims 
file and ensure that all other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran of 
the evidence or argument needed to 
support his CUE claim, and indicating 
what actions the veteran himself should 
take versus what actions the RO will take 
on his behalf.  The RO should afford the 
veteran and his representative an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran.  The veteran should 
be invited to submit any information in 
his possession potentially relevant to 
his CUE claim, to include in support of 
each of the claimed errors in the 1970 
decision.

3.  Once all development is completed, 
the RO should re-adjudicate the veteran's 
claim consistent with 38 C.F.R. § 3.105 
(2003), and with consideration of all 
potentially applicable laws and 
regulations extant in 1970 and applicable 
to this CUE/reduction claim.  If the RO 
denies the benefit sought on appeal, it 
should provide the veteran and his 
attorney a supplemental statement of the 
case and an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice, but he has the right to submit additional 
evidence/argument on the remanded matter.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



	(CONTINUED ON NEXT PAGE)



The law requires that this motion be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



                       
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


